DETAILED ACTION

The Information Disclosure Statement(s) filed 03/17/2021 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 should be edited to read “An aircraft comprising a vertical tail plane according to claim 11.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second air outlet" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second door" in lines 3 and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second door" in lines 4 and 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakurai et al. (US 20100181435 A1).
Regarding claim 1, Sakurai teaches a leading edge structure for a flow control system of an aircraft (Figures 1 and 2), comprising a leading edge panel that surrounds a plenum in a curved manner (Figures 2-4), the plenum extending in a span direction (depicted in Figure 2 along the vertical tail plane), wherein the leading edge panel has a first side portion extending from a leading edge point to a first attachment end (Figures 2-4), wherein the leading edge panel has a second side portion opposite the first side portion (Figures 2-4), extending from the leading edge point to a second attachment end (Figures 2-4), wherein the leading edge panel comprises an inner surface facing the plenum (Figures 2-4) and an outer surface in contact with an ambient flow (Figures 2-4), and wherein the leading edge panel comprises a plurality of micro pores forming a fluid connection between the plenum and the ambient flow (Figures 1-4), wherein the plenum is connected to an air outlet arrangement (Figures 2-4) configured for causing an underpressure in the plenum, so that air from the ambient flow is drawn through the micro pores into the plenum and from there discharged through the air outlet arrangement into the ambient flow (Figure 4), characterized in that wherein the air outlet arrangement is configured to operate in a flow control mode where a first mass flow rate of air from the ambient flow is drawn through the micro pores into the plenum, and in a cleaning mode where a second mass flow rate of air from the ambient flow is drawn through the micro pores into the plenum, wherein the second mass flow rate is greater than the first mass flow rate (¶ [0055-0056] teach that the magnitude of the cavity pressure within the suction cavity depends on the varying degree of the angle of the door on the air outlet. It also teaches that the pressure within the suction cavity may be regulated to provide a desired degree of suction force for drawing a portion of the boundary layer through the pores of the porous skin. As such, the air outlet arrangement may be configured to operate in a flow control mode whereby a first mass flow rate is drawn from the ambient flow into the suction cavity through the pores, and subsequently the pivotal door may be regulated such that a second mass flow rate is drawn from the ambient flow into the suction cavity through the pores, the second mass flow rate being greater than the first inasmuch as the applicant has claimed).
Regarding claim 2, Sakurai teaches the invention discussed in claim 1, wherein the first mass flow rate is adapted for sucking in boundary layer from the ambient flow for flow control, and wherein the second mass flow rate is adapted for cleaning the micro pores from liquid and dirt during take-off and landing approach (Without any structural limitations provided, Examiner believes that the response to claim 1 satisfies this limitation inasmuch as applicant has claimed).
Regarding claim 4, Sakurai teaches the invention discussed in claim 1, wherein the air outlet arrangement comprises a first air outlet connected to the plenum via a first duct (Figures 2-4), wherein the first air outlet comprises a pivotal first door that opens in a rearward direction (Sakurai’s pivotal first door opens in both directions. Figures 2-10).
Regarding claim 5, Sakurai teaches the invention discussed in claim 4, wherein the first door is configured to be set to a first opened position corresponding to a predefined first opening angle for letting out the first mass flow rate of air, and to a second opened position corresponding to a predefined second opening angle for letting out the second mass flow rate of air (¶ [0055-0056] teach that the magnitude of the cavity pressure within the suction cavity depends on the varying degree of the angle of the door on the air outlet. It also teaches that the pressure within the suction cavity may be regulated to provide a desired degree of suction force for drawing a portion of the boundary layer through the pores of the porous skin. As such, the first door may be configured to be set to a first opened position corresponding to a predefined first opening angle for letting out the first mass flow rate of air, and to a second opened position corresponding to a predefined second opening angle for letting out the second mass flow rate of air).
Regarding claim 11, Sakurai teaches a vertical tail plane for an aircraft (Figure 1), comprising: a vertical tail plane box having a first lateral panel with a first attachment portion and an opposite second lateral panel with a second attachment portion (Figures 1-2), a leading edge structure according to claim 1 (Figures 2-4), wherein the first attachment end is attached to the first attachment portion, and wherein the second attachment end is attached to the second attachment portion (Figures 1-4), so that the first side portion of the leading edge panel forms a continuous flow surface with the first lateral panel of the vertical tail plane box (Figures 1-4), and the second side portion of the leading edge panel forms a continuous flow surface with the second lateral panel of the vertical tail plane box (Figures 1-4).  
Regarding claim 12, Sakurai teaches the invention discussed in claim 11, wherein the first air outlet and/or a second air outlet is arranged in the first lateral panel and/or in the second lateral panel and/or in another leading-edge panel arranged beside the leading-edge structure in the span direction (Figures 1-4 depict a first outlet arranged in a lateral panel).  
Regarding claim 13, Sakurai teaches an aircraft comprising a leading-edge structure according to claim 1 (Figure 1).
Regarding claim 18, Sakurai teaches an aircraft comprising a vertical tail plane according to claim 11 (Figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 20100181435 A1).
Regarding claim 3, Sakurai teaches the leading-edge structure according to claim 1, except wherein the second mass flow rate is between 200% and 400% greater than the first mass flow rate. However, ¶ [0055-0056] of Sakurai teaches that the magnitude of the cavity pressure within the suction cavity depends on the varying degree of the angle of the door on the air outlet. It also teaches that the pressure within the suction cavity may be regulated to provide a desired degree of suction force for drawing a portion of the boundary layer through the pores of the porous skin. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify the optimal quantity of suction, and subsequently the mass flow rates, since it has been held that where the general conditions of a claim are disclosed in the prior art (altering magnitude of cavity pressure and suction force by varying the angle of door pivot as taught by Sakurai), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 6, Sakurai teaches leading edge structure according to claim 4. Sakurai fails to specifically teach wherein the air outlet arrangement comprises a second air outlet connected to the plenum via a second duct, and wherein the second air outlet comprises a pivotal second door that opens in a rearward direction. However, it would have been obvious for an artisan of ordinary skill in the art to duplicate Sakurai’s air outlet arrangement comprising an air outlet connected to the plenum via a duct, comprising a pivotal door that opens in a rearward direction and mounted on a side portion of the leading edge panel (as taught in Figure 4 of Sakurai) such that there were two of them installed on an aircraft to further adjust the magnitude of suction pressure mentioned in the response to claim 3, since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 7, Sakurai teaches the invention as modified in claim 6, wherein the first door is configured to be set to an opened position corresponding to a predefined opening angle for letting out the first mass flow rate of air, wherein the second door is configured to be set to an opened position corresponding to a predefined opening angle for letting out a third mass flow rate of air, and wherein the second mass flow rate corresponds to the sum of the first and third mass flow rates (¶ [0055-0056] teach that the magnitude of the cavity pressure within the suction cavity depends on the varying degree of the angle of the door on the air outlet. It also teaches that the pressure within the suction cavity may be regulated to provide a desired degree of suction force for drawing a portion of the boundary layer through the pores of the porous skin. As such, the first door may be configured to be set to an opened position corresponding to a predefined opening angle for letting out the first mass flow rate of air, and the second door may be configured to be set to an opened position corresponding to a predefined opening angle for letting out a third mass flow rate of air, and wherein the second mass flow rate corresponds to the sum of the first and third mass flow rates). 
Regarding claim 8, Sakurai teaches the invention as modified in claim 6, wherein the first door is configured to be set to a first opened position corresponding to a predefined opening angle for letting out the first mass flow rate of air, and to a second opened position corresponding to a predefined second opening angle for letting out a fourth mass flow rate of air, wherein the second door is configured to be set to an opened position corresponding to a predefined opening angle for letting out a third mass flow rate of air, and wherein the second mass flow rate corresponds to the sum of the third and fourth mass flow rates (¶ [0055-0056] teach that the magnitude of the cavity pressure within the suction cavity depends on the varying degree of the angle of the door on the air outlet. It also teaches that the pressure within the suction cavity may be regulated to provide a desired degree of suction force for drawing a portion of the boundary layer through the pores of the porous skin. As such, the first door may be configured to be set to a first opened position corresponding to a predefined opening angle for letting out the first mass flow rate of air, and to a second opened position corresponding to a predefined second opening angle for letting out a fourth mass flow rate of air, and the second door may be configured to be set to an opened position corresponding to a predefined opening angle for letting out a third mass flow rate of air, and wherein the second mass flow rate corresponds to the sum of the third and fourth mass flow rates).  
Regarding claim 9, Sakurai teaches the invention as modified in claim 6, wherein the first air outlet is arranged on the side of the first side portion of the leading-edge panel, and wherein the second air outlet is arranged on the side of the second side portion of the leading-edge panel opposite the first side portion. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to claim that the duplicate form of Sakurai’s air outlet found in claim 6 was in any location on the leading-edge structure that facilitates suction and minimizes drag, save for the location used by the existing air outlet, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 10, Sakurai teaches the invention as modified in claim 6, wherein the first air outlet and the second air outlet are arranged together either on the side of the first side portion of the leading edge panel or on the side of the second side portion of the leading edge panel, wherein the first air outlet and the second air outlet are arranged adjacently in the span direction, and wherein a pivot axis of the first door is aligned with a pivot axis of the second door (Examiner believes the response to claim 9 also satisfies the limitations presented in this claim).
Regarding claim 14, Sakurai teaches the invention discussed in claim 13, further comprising a control unit configured to operate the air outlet arrangement in the flow control mode by setting the first door to the first opened position and keeping the second door in a closed position (Abstract and ¶ [0020] teaches the use of an actuator coupled to the first and second doors, operative to pivotably move at least one of the first and second doors between the open and closed positions), and in the cleaning mode by setting the first door to the second opened position and the second door to the opened position (The abstract teaches the use of an actuator coupled to the first and second doors, operative to pivotably move at least one of the first and second doors between the open and closed positions. Additionally, Examiner believes the responses to claims 1, 5-8, 11, and 13 satisfy the remaining limitations found in this claim).
Regarding claim 15, Sakurai teaches the invention discussed in claim 13, wherein the air outlet arrangement is operated in the flow control mode by setting the first door to the first opened position and keeping the second door in a closed position, and is operated in the cleaning mode by setting the first door to the second opened position and the second door to the opened position (Examiner believes the responses to claims 1, 5-8, 11, and 13-14 satisfy the limitations of this claim).
Regarding claim 16, Sakurai teaches the invention discussed in claim 1, wherein the second mass flow rate is between 250% and 350% greater than the first mass flow rate (Examiner believes the response to claim 3 also satisfies the limitations in this claim).
Regarding claim 17, Sakurai teaches the invention discussed in claim 1, wherein the second mass flow rate is 300% greater than the first mass flow rate (Examiner believes the response to claim 3 also satisfies the limitations in this claim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meister (US 20100116943 A1)
Gerber (US 20150183513 A1), (US 20140021304 A1), and (US 20150360766 A1)
Biedscheid (US 20150083866 A1)
Powell et al.(US 20100181434 A1)
Schrauf et al. (US 20130270390 A1)
Rupp et al. (US 20150083258 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644